 

AO 245B (Rev. 05/ 15/2018) Judgment in a Criminal Petty Case (Modified)

 

 

UNITED STATES DISTRICT COURT MAR 13 2020
SOUTHERN DISTRICT OF CALIFORNIA eT

CLERK. U.9/ DISTRICT CouRT
United States of America JUDGMENT IN ACRIMIRAR TRON
OMOPAnCrNovembert tog yy EY |

Vv. (For Offenses Committed

 

 

 

 

Santos Javier Orrellana-Guevara Case Number: 20cr0155-MSB

Max August Schoening
Defendant's Attorney

 

 

REGISTRATION NO. 52602479

THE DEFENDANT:
pleaded guilty to count(s) 1 of the Superseding Information
CL) was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325(a)(3) Improper Attempted Entry by an Alien (Misdemeanor) 1

L] The defendant has been found not guilty on count(s)
Count 1 of the Information dismissed on the motion of the United States.

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

FIVE (S) months

Assessment: $10 WAIVED XX] Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

March 13, 2020
Date of Imposition of Sentence

HONORABLE a S. BERG

UNITED STATES MAGISTRATE JUDGE

 

20cr0155-MSB

 
